UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1908


PAMELA SUE BOND,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF EDUCATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:14-cv-00013-JLK-RSB)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Sue Bond,     Appellant Pro Se.     Thomas Linn Eckert,
Assistant United     States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pamela       Sue   Bond    appeals    the   district    court’s      order

dismissing      the   civil     action   she    brought    against      the    United

States Department of Education.               We have reviewed the record and

find no reversible error.              Accordingly, although we grant Bond

leave to proceed on appeal in forma pauperis, we affirm the

district court’s order.              See Bond v. U.S. Dep’t of Educ., No.

4:14-cv-00013-JLK-RSB (W.D. Va. Aug. 18, 2014).                   We deny Bond’s

motions   for     the    preparation      of    a   transcript    at    Government

expense and for an update as to the status of her student loan.

We   dispense    with    oral    argument      because    the   facts    and    legal

contentions     are     adequately     presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2